— Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered October 29, 2007, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 21/2 to 5 years, unanimously affirmed.
*534The jury’s verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. The credible evidence clearly established that defendant knew he was not permitted to enter any Duane Reade store, including the store where this crime was committed. Concur—Tom, J.P., Mazzarelli, Nardelli, Catterson and Moskowitz, JJ.